Exhibit 10.3

 

Schedule to Exhibit 10.3

 

There are 15 management agreements with Sonesta International Hotels Corporation
for limited service hotels, a representative form of which is filed herewith. 
The other 14 management agreements, with the respective parties and applicable
to the respective hotels listed below, are substantially identical in all
material respects to the representative form of management agreement filed
herewith.

 

Owner

 

Hotel

 

Landlord

 

Date of
Agreement

 

Effective Date

 

Invested
Capital Amount

 

Section 2.02(1)
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Burlington

11 Old Concord Road

Burlington, MA

 

HPT IHG-2 Properties Trust

 

June 12, 2012

 

June 12, 2012

 

$

18,240,000

 

January 31, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Orlando
8480 International Drive
Orlando, FL

 

HPT IHG-2 Properties Trust

 

July 6, 2012

 

July 9, 2012

 

$

7,900,000

 

January 31, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Andover
4 Technology Drive
Andover, MA

 

HPT IHG-2 Properties Trust

 

July 25, 2012

 

July 25, 2012

 

$

17,100,000

 

January 31, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Parsippany
61 Interpace Parkway
Parsippany, NJ

 

HPT IHG-2 Properties Trust

 

July 30, 2012

 

July 30, 2012

 

$

22,312,500

 

January 1, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Somerset
260 Davidson Avenue
Somerset, NJ

 

HPT IHG-2 Properties Trust

 

July 30, 2012

 

August 1, 2012

 

$

7,200,000

 

January 1, 2016

 

--------------------------------------------------------------------------------


 

Owner

 

Hotel

 

Landlord

 

Date of
Agreement

 

Effective Date

 

Invested
Capital Amount

 

Section 2.02(1)
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Princeton
4375 U.S. Route 1 South
Princeton, NJ

 

HPT IHG-2 Properties Trust

 

July 30, 2012

 

August 3, 2012

 

$

5,810,000

 

January 1, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Malvern
20 Morehall Road
Malvern, PA

 

HPT IHG-2 Properties Trust

 

July 27, 2012

 

August 6, 2012

 

$

17,398,113

 

January 1, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Dublin
435 Metro Place South
Dublin, OH

 

HPTMI Properties Trust

 

August 6, 2012

 

August 11, 2012

 

$

6,750,000

 

January 1, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Flagstaff
3440 Country Club Drive
Flagstaff, AZ

 

HPTMI Properties Trust

 

August 6, 2012

 

August 11, 2012

 

$

5,625,000

 

January 1, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Houston
5190 Hidalgo Street

Houston, TX

 

HPT IHG-2 Properties Trust

 

August 6, 2012

 

August 13, 2012

 

$

10,260,000

 

January 1, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Columbia
8844 Columbia 100 Parkway
Columbia, MD

 

HPT IHG-2 Properties Trust

 

August 6, 2012

 

August 14, 2012

 

$

12,540,000

 

January 1, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites Charlotte
7925 Forest Pine Drive
Charlotte, NC

 

HPT IHG-2 Properties Trust

 

August 6, 2012

 

August 16, 2012

 

$

6,810,000

 

January 1, 2016

 

--------------------------------------------------------------------------------


 

Owner

 

Hotel

 

Landlord

 

Date of
Agreement

 

Effective Date

 

Invested
Capital Amount

 

Section 2.02(1)
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta ES Suites St. Louis
1855 Craigshire Road
St. Louis, MO

 

HPT IHG-2 Properties Trust

 

August 6, 2012

 

August 22, 2012

 

$

3,780,000

 

January 1, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta Fort Lauderdale
999 North Fort Lauderdale Beach Boulevard
Fort Lauderdale, FL

 

HPT IHG-2 Properties Trust

 

May 30, 2014

 

May 30, 2014

 

$

65,000,000

 

January 1, 2018

 

--------------------------------------------------------------------------------